Title: To George Washington from John Brooks, 7 July 1789
From: Brooks, John
To: Washington, George



Sir,
Medford [Mass.] July 7th 1789.

I have sustained a conflict in my own mind for some time past relative to the present address. At length, however, considerations of a private, tho’ I would hope not of an unjustifiable, nature have gained the ascendancy, & I have determined to venture myself upon your candour.
It would be useless, as well as improper, for me to enter into a particular detail of events which have occurred to me since I took leave of the army. Suffer me however to observe that too great a confidence in the promises of the government, together with my having entered into the commercial line at so inauspicious a period as the close of the war, have proved to me fruitful sources of embarrassment & distress: From which, however, by the attention & assistance of my friends, & by having again resorted to the business of my profession, I am happily relieved. Having for two years past renounced the idea of civil life, as it respects the state government, (which, I flatter myself, has ever been at my own election) I have been, as I now am, devoted to the practice of medicine. But I am ready to confess that I do not feel myself so perfectly wedded to this line of life as to determine at all events to pursue it.
The federal government opens upon us a scene new & variegated, & presents objects to which the most virtuous, may, with propriety aspire. For my own part I must acknowledge that I do not possess such a degree of apathy as to wish to remain an unaffected spectator of the important drama now commencing. The enthusiasm of patriotism, of which the late war furnished so many instances, cannot be supposed to operate in the calm season of a settled government. Considerations of private interest will intermingle themselves with a concern for the public. It is for you alone, sir, to exhibit to an admiring world an instance of the splendid triumph of the sublime principles of patriotism over those of private interest & personal emolument. While

therefore I venture to make a tender of my services to you, sir, as the supreme magistrate of this nation, I do not profess myself to be governed solely by a regard to the public. Having a family, I feel it my first duty to endeavour to make them happy. But if, consistently with this view, I can be useful to the public, duty & inclination would conspire to call forth my best services. Mrs Brooks, gratefully recognizing the numerous instances of Mrs Washington’s kind & condescending attention, unites with me in presenting to her most respectful & affectionate compliments. It only remains for me to express my most sincere & ardent wishes for your personal & relative happiness, & to assure you that with the highest veneration & attachment. I have the honour to be Sir, your most obedt & devoted servt

J. Brooks.

